Citation Nr: 0925645	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left knee medial meniscus tear.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from August 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
residuals of a medial meniscal tear of the left knee, 
assigning a 10 percent rating.  The Veteran's disagreement 
with the rating assigned led to this appeal.  See 38 C.F.R. 
§ 20.201.  The Veteran subsequently perfected an appeal of 
the issue.  See 38 C.F.R. § 20.200, 20.202, 20.302(b).

The issue of entitlement to an extraschedular rating for the 
Veteran's left knee disability is addressed in the REMAND 
appended to the decision below; this matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran's service-connected left knee disability is 
not manifested by arthritis, subluxation or frequent periods 
of locking with pain and effusion into the joint; range of 
motion is from 0 degrees of extension to between 117 and 125 
degrees of flexion; there is a history of slight instability 
that necessitates the wearing of a brace, constant pain, 
occasional locking, multiple surgeries, and significant 
interference with employment, which, overall, more nearly 
approximates moderate, but no more than moderate functional 
impairment.   


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent, but no more than 20 percent, for residuals of a 
medial meniscal tear of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 
(2008); VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in October 2006 and in May 2008, 
which informed him about the information and evidence not of 
record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  

Additionally, the October 2006 VCAA letter provided notice 
regarding the establishment of a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This letter listed types of evidence that 
the Veteran should tell VA about or give to VA that may 
affect how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  The letters also 
informed the Veteran that when a disability is service 
connected a disability rating is assigned and that, depending 
on the disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2006 VCAA letter was issued before the rating 
decision on appeal; therefore, it was timely.  

The Board further notes that, in a claim for increase, the 
VCAA notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

However, in this case, since the claim for an initial 
increased rating for the Veteran's left knee disability is a 
downstream issue from that of service connection, and proper 
VCAA notice was provided the claim for service connection, 
Vazquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including a record of the most recent VA 
joints examination of the knees completed in September 2008, 
and private medical records.  After a review of this 
evidence, the Board finds that it provides adequate findings 
upon which to rate the left knee disability.  Thus, there is 
no duty to provide another examination.  38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim for an 
increased rating at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned the left knee disability by seeking appellate review 
of the RO's initial evaluation because of his dissatisfaction 
with it as being too low.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Diagnostic Code (DC) 5257 provides ratings for impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Limitation of motion and instability of the knee involve 
different symptomatology and separate ratings are 
specifically allowed with X-ray evidence of arthritis.  See 
VAOGCPREC 23-97 and VAOGCPREC 9-98.  When X-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under DC 5257, the veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259, a 10 percent rating is warranted for: "cartilage, 
semilunar, removal of, symptomatic."  The 10 percent rating 
is the maximum rating provided for under DC 5259.  38 C.F.R. 
§ 4.71a.  

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under DC 5260 and DC 5261, 
respectively, both located in 38 C.F.R. § 4.71a.  DC 5260 
allows for assignment of a noncompensable evaluation when 
there is evidence of flexion limited to 60 degrees, 
assignment of a 10 percent rating when there is evidence of 
flexion limited to 45 degrees, assignment of a 20 percent 
rating for flexion limited to 30 degrees, and assignment of a 
30 percent rating for flexion limited to 15 degrees.  

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a.  

Separate ratings under DC 5260 and DC 5261 may be assigned 
for limitation of flexion and extension of the same joint 
(knee).  See VAOPGCPREC 9-04.

DC 5003, located in 38 C.F.R. § 4.71a, provides rating 
criteria for arthritis.  Specifically, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on X-ray findings without limitation 
of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.

Factual Background

The Veteran contends, in essence, that his left knee 
disability is symptomatic and manifested by functional 
impairment, evidenced by his need to wear a brace and his 
limited employability, warranting a rating in excess of 10 
percent.  

The effective date for the grant of service connection for 
the Veteran's left knee disability is in July 2006, when he 
separated from service.  He had a left knee medial meniscus 
tear in boot camp in October 2005.  The Veteran underwent 
left knee arthroscopic surgery in January 2006 and was 
subsequently placed on light duty.  

In the Veteran's August 2006 statement in support of claim, 
he reported that 25 percent of his meniscus was removed in 
service and that he currently has constant pain and wears a 
knee brace.  He also stated that his knee gives out on him 
periodically.  

In October 2006, a private nurse practitioner (NP) noted that 
forms were filled out to place the Veteran on temporary leave 
from his work at a WalMart Distribution Center that required 
bending and lifting, because his pain had been getting worse 
since he started working there.  The NP noted that the 
Veteran's knee had been giving out on him.  X-rays showed no 
bony abnormality.  

In November 2006, a private physician noted that the Veteran 
reported that he had been diagnosed as having both medial and 
lateral meniscus tears, but that only the medial meniscus 
tear was repaired.  The Veteran reported discomfort in both 
the medial and lateral knee and that it felt like it would 
give out.  The October 2006 MRI showed a nondisplaced 
horizontal tear of the posterior horn of the medial meniscus.  
The physician found no effusion, erythema, or instability.  
The physician considered a repeat arthroscopy.  
	
During the February 2007 VA joints examination, the Veteran 
gave a history of instability, pain, stiffness, locking, and 
swelling of the left knee with severe flare-ups of symptoms.  
The examiner found that the Veteran had an antalgic gait.  
The Veteran's range of motion showed that his flexion was 
between 117 and 124 degrees and his extension was 0 to -1.  
The Veteran reported increased pain with movements and also 
with extending knee after flexion measurement.  The examiner 
found no inflammatory arthritis and no additional loss of 
motion on repetitive use of the joints due to pain, fatigue, 
weakness, or loss of endurance.  The examiner found no 
grinding or instability of his left knee.  However, the 
examiner found effusion and a patellar abnormality.  The 
Veteran was diagnosed as having a left knee medial meniscus 
tear related to service with a history of significant 
occupational effects.  There was decreased mobility, lack of 
stamina, decreased lower extremity strength, and pain.  The 
Veteran had to change jobs as a result of his left knee 
disability and had been unemployed for two months.  

In his March 2007 notice of disagreement in which he sought 
an increased rating, the Veteran stated that his need to wear 
a knee brace for a range of activities, including light house 
work and extended periods of standing and any type of work, 
showed the severity of his knee disability.  He stated that 
his left knee could not withstand the stress of walking and 
standing for a 10 hour shift and that he had to give up his 
past two jobs because of his left knee disability.  The 
Veteran claimed that chores and employment are majorly 
affected by his knee and that this was not considered in the 
March 2007 rating decision.  The Veteran noted that he was a 
high school graduate without advanced training only qualified 
for "labor-type jobs" and that his left knee disability has 
severely hampered him from maintaining gainful employment.  

During an August 2007 VA orthopedic consultation, the Veteran 
stated that his knee occasionally gave way, but he denied 
"true instability" or episodes of swelling and pain with 
weight bearing after his giving away symptoms.  He also 
denied popping, catching, or locking of his left knee.  The 
Veteran had no knee effusion, and the joint space of his 
patellofemoral, medial, and lateral compartments were 
"excellent."  The physician recommended either a repeat 
meniscectomy or a meniscal repair.  

The Veteran had a left knee arthroscopy and partial lateral 
meniscectomy in September 2007.  The October 2007 post-
operative report noted a correction, stating that the Veteran 
had a medial meniscal debridement.  The NP told the Veteran 
that he had some increased risk for future degenerative 
changes inside his knee and that he should consider that in 
his vocational choices.   The Veteran was given a temporary 
100 percent rating.  

In his October 2007 formal appeal (VA Form 9), the Veteran 
stated that his disability rating should consider the 
significant affect his left knee disability has had on his 
employability, as he has had to quit two jobs, as well as his 
need to wear a brace, due to instability and locking.  

In February 2008 the Veteran underwent left knee arthroscopy 
with partial posterior medial meniscectomy.  During the pre-
operation appointment, the Veteran reported quitting a third 
job and that he was working as a bartender and noted 
increased pain, popping, and locking.  A February 2008 post-
operative record noted that the Veteran denied any sharp knee 
pains or any locking or catching; he did not use any 
assistive devices.  The Veteran received a temporary 100 
percent rating.  

During an April 2008 physical therapy appointment, the 
Veteran stated that he was able to run a mile at a seven 
mile-per-hour pace.  The therapist noted that the Veteran did 
not have a gait deviation, but the Veteran did have 
crepitation, which he stated was not painful.  The Veteran's 
range of motion was normal at 128 degrees.  

During the September 2008 examination, the Veteran stated 
that his pain started again in August 2008.  He complained of 
pain, weakness, stiffness, and instability.  The Veteran did 
not complain of subluxation, locking, or effusion.  He 
frequently wore a brace, and the examiner found that his gait 
was normal.  The Veteran's range of motion was 0 to 125 
degrees.  The Veteran's left knee was tender and had 
crepitation and clicks.  He did not have grinding or 
instability.  The Veteran was unemployed due to quitting his 
most recent job the previous month; he admitted that his 
reason for quitting was not related to his left knee.  The 
diagnosis was left knee medial meniscus tear, status post 
arthroscopy.  

In October 2008 a VA physician noted that the Veteran 
complained of pain and stiffness.  On examination, the 
Veteran was able to walk unassisted without a limp and had 
symmetrical range of motion.  In December 2008 the Veteran 
had minimal swelling and full range of motion without pain.  
The Veteran needed no assistive devices.  

In March 2009 the Veteran underwent another left knee 
arthroscopy.  He had mechanical symptoms of catching and 
locking and was diagnosed as having a significant posterior 
horn medial meniscal tear.  During the Veteran's March 2009 
post-operative arthroscopy and partial medial meniscectomy 
follow-up appointment, he stated that his knee was better, 
but it was still stiff.  There was no effusion.  The Veteran 
received a temporary 100 percent rating.  




Analysis

In weighing the Veteran's testimony and statements, treatment 
records and VA examinations of record, the Board concludes 
that the evidence supports a 20 percent rating for the 
Veteran's left knee disability under  38 C.F.R. §  4.71(a), 
DC 5257.  

Although in his formal appeal and during the September 2008 
VA examination the Veteran stated that he had instability 
caused by his knee pain and needed to use a knee brace, 
neither the February 2007 nor the September 2008 VA 
examination found objective evidence of instability in the 
left knee.  Additionally, the September 2008 VA examination 
noted that his gait was normal, and in October 2008 a 
physician observed that he did not need any assistive devices 
for walking.  The Veteran's knees have been found upon 
clinical examination to be stable and without subluxation on 
repeated movements.  Nevertheless, as the Veteran has 
provided a consistent and credible history of giving way or 
instability of his left knee and was prescribed a brace that 
he wears on a daily basis, the Board finds that there is 
sufficient evidence to conclude that he has slight, but no 
more than slight instability.  As there is no evidence of 
subluxation, it would appear that the current 10 percent 
contemplates the degree of disability shown with regard to DC 
5257.  However, as explained below, there is additional 
functional impairment.

The Veteran had regular complaints of locking, from his 
February 2007 VA examination to his most recent arthroscopy 
in March 2009.  However, only once, in the February 2007 VA 
examination, did a physician find he had effusion in his left 
knee.  In March 2009 the Veteran had "mechanical symptoms of 
catching and locking," but after the surgery the Veteran had 
no effusion.  Thus, the Veteran does not meet the criteria 
for a 20 percent rating under DC 5258.  

With respect to the question of whether there is medical 
evidence of limitation of motion of the left knee, the Board 
notes that, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court noted that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Veteran had minor limitation of flexion and extension of 
his left knee, according to both the February 2007 and 
September 2008 VA examinations.  The February 2007 VA 
examination showed that his flexion was between 117 and 124 
and his extension was 0 to -1.  In September 2008 the 
Veteran's range of motion was from 0 to 125 degrees.  In 
October 2008 a VA physician found that the Veteran had full, 
symmetrical range of motion without pain.  Although the 
Veteran exhibited minimal limitations of flexion and 
extension, it does not support a compensable rating under DC 
5260 or 5261.  

After review of the evidence of record, the Board determines 
that the evidence is sufficient to find that there is no 
arthritis of the left knee; thus, a compensable schedular 
rating is not warranted under DC 5003.

The September 2008 examination found that there were no 
problems in the Veteran's gait.  There is no X-ray evidence 
of malunion or nonunion of the tibia.  

Regarding the question of whether an increased rating is 
warranted for his left knee disability based upon additional 
limitation of motion due to pain or other DeLuca factors (38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995)), the February 2007 and September 2008 VA examiners 
noted that repetitive flexion and extension revealed no 
change in pain, weakness, fatigability, or coordination.  
These facts weigh against a finding of additional functional 
limitation under DeLuca that could warrant higher evaluations 
under DC 5260 and 5261.  Simply put, the medical evidence 
does not show additional limitation of flexion or extension 
of either knee due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a 
compensable rating for a left knee disability.  

Notwithstanding the foregoing, in addition to the slight 
instability of the left knee noted above, there is additional 
limitation of function evidenced by weakness (e.g., unable to 
withstand the stress of walking and standing for a 10 hour 
shift), pain, the use of a knee brace, and occasional locking 
and effusion.  There is also a history of four left knee 
surgeries and limited employability due to a service-
connected knee disability.  Under these circumstances, the 
Board finds that the overall degree of functional impairment 
of the left knee more nearly approximates moderate versus 
slight.  Therefore, an increased rating to 20 percent is 
warranted under 38 C.F.R. §§ 4.7, 4.40, 4.71(a), DC 5257.  

For the reasons stated above, the Board finds that a 20 
percent rating for the Veteran's left knee disability is 
warranted, but the preponderance of the evidence is against a 
rating in excess of 20 percent.  As the preponderance of the 
evidence is against this latter aspect of the appeal, the 
benefit of the doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

Additionally, the Board finds that there is indication of 
work impairment due to the left knee disability and that a 
referral for consideration of an extraschedular evaluation is 
warranted.  38 C.F.R. § 3.321(b)(1) (2007).  This matter is 
addressed in the remand below.  


ORDER

Entitlement to initial 20 percent rating, but not more than 
20 percent, for residuals of a medial meniscal tear of the 
left knee is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.





REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1) (2007), which governs extraschedular 
ratings.  With respect to his left knee disability, the Board 
finds that the evidence of record does present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has 
claimed that he is only qualified for "labor-type jobs" and 
that he has had to quit several such jobs because of his left 
knee disability.  Specifically, he reported that he 
experienced pain in his left knee that interfered with his 
ability to stand, walk, bend and lift at work.  The February 
2007 VA examiner stated that the Veteran's left knee medial 
meniscus tear had significant occupational effects.  Such 
evidence suggests that his left knee disability has caused 
significant enough interference with employment as to warrant 
a referral for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

VA should advise the Veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  VA 
should notify the Veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from his service-connected disability at issue and 
statements from his employer, coworkers, health care 
providers, family, and friends who have observed the effects 
of his left knee disability on his ability to operate 
successfully in a work environment.  The Veteran should be 
requested to submit all evidence in his possession that 
pertains to this matter.



Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  Specifically, the 
Veteran should be provided with notice 
of what information or evidence (e.g., 
statements from former or current 
employers or co-workers) is needed to 
substantiate a claim for an 
extraschedular rating for his left knee 
disability.  38 C.F.R. § 3.321(b)(1).

2.	Thereafter, the AMC/RO should refer the 
issue of whether an extraschedular 
rating is warranted for the Veteran's 
service-connected left knee disability 
to the VA Chief Benefits Director, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided an 
SSOC and an appropriate period of time 
for response.  The AMC/RO's 
determination should be clearly noted 
in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


